              CASE 0:19-cr-00128-JRT-TNL Doc. 102 Filed 08/20/21 Page 1 of 8

                     LINITED STAfES DISTRICT COUK|
                              DISTRICT OF MINNESOTA                                   RfCHYFO
                                                                                                    BYNdA'
                                 cRrM. NO. 19-128 (JK|/TNL)

                                                                                     ;mi'Hl$#li,,sn,
I]NITED STATES OF AMERICA.
                              Plaintiff.                       DEFENDANT'S POSITION
                                                               REGARDING SENTENCING
      V.


PERCY LEE STROTHER JR..

                              Defendant.




                                           INTRODUCTION

             Defendant, Percy Lee Strother Jr., submits this sentence position pursuant to

Rule 83. I 0(e) of the Local Rules of the United States District Court for the Diitrict of

Minnesota. Defendant respectfully requests this Court to impose a sentence that is

"sufficient, but not greater than necessary," to serve this Court's sentencing objectives.

U.S.S.G. $ 381 .2; 18 U.S.C. $ 3553(a). Defendant seeks a sentence of no more than 63

months imprisonment.

                                     PROCEDURAL IIISTORY

             On   April 9'h,202I, one-count Information was filed charging the Defendant with

Possession of a Stolen Firearm on January 5h    ,   2019, in violation   of   18 U.S.C. S   9220.

Defendant pled guilty to the sole count on May llth     ,202I.
               CASE 0:19-cr-00128-JRT-TNL Doc. 102 Filed 08/20/21 Page 2 of 8

              In the plea agreement, the government believes the base level is 24 (USSG $ 2k2.1(a)

(2)), and 2-level increase applies for obstruction (USSG $ 3C1.1). The Defendant believes his base

offense level is 20 (USSG   S   2K2.1(a)(4), and no enhancement for obstruction applies. The parties

agree that a2-level increase applies because the firearm was stolen (USSG S 2k2.1(bX4XA)),         a   3-

level decrease applies for acceptance of responsibility (USSG $ 3E1.1). Based on available

information at the time of the plea, the parties believe the criminal history category is VI. Therefore,

the government computes a total offense level of 25 (24+2+2-3) and a guideline range of 110 to 137

months imprisonment. Being so both parties agreed to 120 months. The Defendant anticipates a

total offense level of 19 (20+2-3) and a guideline range of 63 to 78 months imprisonment. The

'change-of-plea' hearing determined the Court would decide.

                                            BACKGROUND

              Defendant is a 49-year-old man who has a difficult life growing up. Defendant comes

from a multi-racial family that frequently moved around a lot from Brooklyn Ctr., to Bloomington,

Minnesota. Defendant has two half brother's, and three half sister's, two of them are now deceased.

Defendant was watched as a child by people unfit. Family and friends of the family would watch

Defendant which lead to unwanted physical and mental abuse. Which ultimately resulted in him

acting-out as a teenager. Defendant was brought up around drugs and alcohol, with a history      of

T.B.I.'s. Currently, Defendant has stable relationships in his life. Defendant has a daughter, of which

he stays in contact with. With the untimely death of his sister, he is the sole care-giver of his mother.

              Despite difficulties in school, Defendant obtained his G.E.D. at the age of 17 in the

Plymouth-Work-House. Defendant has a Class A, Commercial Drivers License, (C.D.L.'s).

Defendant intends to continue a career in driving, and transportation upon his release.
                 CASE 0:19-cr-00128-JRT-TNL Doc. 102 Filed 08/20/21 Page 3 of 8

                The current offense occurred when the Defendant went to give a cousin a ride.

Defendant did not know about the firearm being hidden in the engine compartment, until being told

by his sister, when he stopped by her house. After that he knew it was there, and did nothing about

it. While sitting in the County Jail, Defendant called his niece, whom he allowed to use the vehicle,

and asked her to take ownership of the charge. He did kngw it was there when he got pulled over for

a   minor traffic infraction, (high-beams). Mr. Strother totally complied with every aspect of the stop.

Defendant was prohibited from possessing a firearm. Defendant accepted responsibility for this

offense, and totally admits to the possession of a stolen firearm.

                                            ARGUMENT

                The Eighth Circuit has articulated athree-step sentencing procedure. United Sates   v.


John H. Sitting Bear, 436 n 3d 929, 934 (8h    Cir 2006). First, the Court is to determine the

sentencing guideline range. 1d. Second, the Court is to consider whether a departure is warranted

under the guidelines. Id. Third, the Court should consider the factors enumerated in    l8 U.S.C.

$3553(a) and determine the proper sentence based on the facts of the case. Id.

                In exercising its sentencing consideration, the Court is tasked with imposing "a

sufficient sentence, but not greater than necessary" to comply with l8 U.S.C. $3553(a)(2). In so

doing, the Court is to consider the factors articulated in 18 U.S.C. $3553(a). Gall, 552 U.S. at 49-

50; United States v. Barron, 557 E3d 866 (8'h Cir. 2009). Areview of Section 3553(a) factors

demonstrates Defendant should not receive a sentence sreater than 63 months.

                             PARSIMONY PROVISION F'ACTORS

               A thoughtful sentence requires the Court to thoroughly consider the Parsimony

Provision factors before imposing the sentence. 18 U.S.C. $3553(a). Such a sentence shall be
               CASE 0:19-cr-00128-JRT-TNL Doc. 102 Filed 08/20/21 Page 4 of 8

sufficient, but not greater than necessary to comply with the purpose set forth in Section 3553. Id.

Such purposes the Court shall consider include; the nature and circumstances of the offense and the

history and characteristics of the defendant; the need for the sentence imposed: (A) to reflect the

seriousness of the offense, to promote respect for the law, and to provide just punishment for the

offense; (B) to afford adequate deterrence to criminal conduct; (C) to protect the public from further

crimes of the defendant; and (D) to provide the defendant with needed educational or vocational

training, medical care, or other correctional treatment in the most effective manner; and the kinds of

sentences available. Id. Moreover, Section 3553(b) authorizes the Court to impose a sentence

outside of the recommended guideline range if mitigating circumstances exist that were not

adequately taken into consideration by the Sentencing Commission in formulating the guidelines

that should result in a sentence different from that described. l8 U.S.C. $3553(b).

             The Supreme Court.in Booker held that the United States Sentencing Guidelines are

advisory and that District Courts must examine all the $3553(a) factors in order to impose a

sentence "sufficient, but not greater than necessary" to accomplish the goals of sentenc ing. (Jnited

States v. Booken 543 U.S. 220 (2005). The ensuring trio of 2007 Supreme Court cases made

abundantly clear that District Courts must fashion individualized sentences based on the unique

facts and circumstances of each case, and the Guidelines emphatically do not enjoy a presumption

of reasonableness. See Gall, 128 S.Ct. At 602 (probationary sentence substantially outside   of
Guidelines was reasonable and justified); Kimbroughv. Unites States, 128 S.Ct. 558, 570 (2007)

(sentencing courts may depart from guidelines range based solely on policy considerations,

including disagreements with guideline drug sentencing policies); Rita v. United Sta.tes, 127, S.Ct.

2456, 2465 (2007)(sentencing courts may vary based on arguments that guideline sentencing range
                  CASE 0:19-cr-00128-JRT-TNL Doc. 102 Filed 08/20/21 Page 5 of 8

itself fails to comport with $3553(a) factors, and to reject (after due consideration) the advise of the

Guidelines." Kimbrough, 128 S.Ct. At 577 (Scalia, J., concurring).

                The "Guidelines are not only not mandatory on sentencing courts; they are also not to

be presumed reasonable." Nelson v. United States, I 29 S.Ct. 890    (2009).It is "uniform and

consistent in the federal judicial tradition for the sentencing judge to consider every convicted

person as an individual and every case as a unique study in the human failings that sometimes

mitigate, sometimes magnify, the crime and punishment to ensue." Koon v. United States, 518 U.S.

8I , I I 3 (1996). However, in light of several recent Supreme Court cases, it is now truly incumbent

on the sentencing court to o'make an individualized assessment based on the facts presented" in each

case.   Gall, 128 S.Ct. At 602. District Courts 'omay not presume that the Guidelines range is

reasonable." Id. at 597.

                Because the District Court is in a uniquely "superior position to find facts and judge

their import under $3553(a)," the Appellate Courts must now review all sentences under an abuse-

of-discretion standard, regardless of whether the sentence is inside or outside the Guidelines range.

Gall, 128 S.Ct. at 597, 602. The Supreme Court has explicitly rejected the notion that extraordinary

circumstances are required to justify a sentence outside the Guidelines range.Id. at 595. The

Supreme Court also rejected "the use of rigid mathematical formula the uses the percentage of a

departure as the standard for determining the strength of the justifications required for a specific

sentence." Id. So long as sentences that differ from the Guidelines are justified, a sentencing court's

decision stands unassailable on appeal. See, e.g. United States v. Jiminez-Gutierrez, 491 F.3d 923

(8'h Cir. 2007)   (affirming substantial downward departure that was justified on record, and noting

that even where circuit courts disagree with the degree of a trial judge's departure, the discretion to
               CASE 0:19-cr-00128-JRT-TNL Doc. 102 Filed 08/20/21 Page 6 of 8

make such decisions is with the sole province of the District Court); United States v. Gonzales-

Alvorado, 477 n 3d 648, 650 (8'h Cir. 2007)(noting that a sentence that varies from the Guidelines

range is reasonable so long as the judge offers appropriate justifications under $3553(a) factors).

              After using the Guidelines to determine the initial benchmark and allowing the parties

to argue their respective positions, the Court should then take an individualized assessment of the

unique facts of the case based on the $3553(a) factors. Gall, 128 S.Ct. at 596-97. "After settling on

the appropriate sentence, he must adequately explain the chosen sentence to allow for meaningful

appellate review and to promote the perception of fair sentencing." Id. at 597.IJltimately, this Court

is charged with the duty to protect the public, as well as the civil rights of Defendant, with its

experience, its wisdom, and the discretion vested in it by the Constitution and Congress.

              The Section $3553(a) Factors Justify a Downward Variance to a Sentence of

63 months.

              In exercising its sentencing consideration, the Court is tasked with imposing'oa

sufficient sentence, but not greater than necessary" to comply   with l8 U.S.C. $3553(a)(2). In so
doing, the Court is to consider the factors articulated in 18 U.S.C. $3553(a). Gall, 552 U.S. at 49-

50; United States v. Barcon, 557 n 3d 866, 868   (8'h Cir. 2009).,4. sentencing   judge cannot "presume

that the Guideline range is reasonable" and must depart from the Guidelines range when "the

justification is sufficiently compelling to support the degree of the variance." Gall, 552 U.S. at 50.

Indeed, Section 3553(a) requires more than"amechanical recitation that [a] sentence complies with

the requirements of [section] 3553(a)." United States v. Spencer, 700 F.3d 317, 326 (8'h Cir. 2012).

              Defendant is not arguing for a particular departure, but rather that this Court should

vary from the guideline range of 63-78 months. A court can consider a variance after considering all
                 CASE 0:19-cr-00128-JRT-TNL Doc. 102 Filed 08/20/21 Page 7 of 8

relevant departure provisions. In some situations, a prohibited ground for departure may be valid

basis for variance. See, e.g., United States v. Chase, 560 F3d B2B, 832 (8'h Cir. 2009) (departure

precedents do not bind district courts with respect to variance decisions but may be considered

"persuasive authority"). Allowing a court to vary from the guideline range ensures a court imposes      a


sentence that is "sufficient, but not greater than necessary" to meet the goals of sentencing.   l8

U.S.C. $ 3ss3(a).

               A sentence of 63 months would appropriately reflect the seriousness of Defendant's

offense without imposing an unnecessary sentence on Defendant or showing disrespect for the law.

Defendant readily admits responsibility for this offense. Defendant's offense was non-violent and

occurred during an act of compassion. He really needs to put more thought in the decisions he

makes.

               Defendant is 49 years old now. A shorter sentence ensures he does not further

familiarize himself with the prison system and becbme at home there. A short sentence ensures

Defendant can continue to be a good'grandfather, and has an opportunity to resume a career in his

early 50's driving. A shorter sentence ensures he can become a productive member of society and

not a number in a cell that costs taxpayers money. A sentence at or above the guideline range    will
push Defendant into an uncomfortable range of becoming too old for employment. Defendant

almost certainly faces a tough task of convincing any employer to hire him. This becomes more

difficult the longer Defendant is in prison. Defendant's commitment to finding legal employment

ensures he   will not be a future threat to public safety.

               Defendant needs an opportunity to show he can live a legal lifestyle. Defendant's

opportunity is more likely to succeed with a shorter sentence. The goal should be to restore
                CASE 0:19-cr-00128-JRT-TNL Doc. 102 Filed 08/20/21 Page 8 of 8

Defendant, not punish him disproportionately. Defendant has also accomplished a lot, while

participating in pre-sentence rehabilitation programs during the 32 months spent in County Jail.

                                                    CONCLUSION

               The appropriate sentence for Defendant is one that recognizes the seriousness of his

offense but also recognizes Defendant is capable of being better. Defendant should receive a

downward variance and sentence of no more than 63 months. 63 months is the maximum time an

individual would serve in the State of Minnesota for the same exact offense. The offender would do

a term   of 42 months in the State, out of 63 months, which is two-thirds of that time. They may also

have a chance to qualify for the boot-camp program, and be home in 6 months. In the Federal

system, 63 months, would turn into a term of 53% months, that is about 85oA, which is actually more

time. Firearm sentences are more harsh in the Federal system, intended for more violent offenders,

and gang members. Defendant is neither of those. A fair sentence is highly appreciated for this non-

violent offense.




                                                            Respectfully submitted,



         Dated: August l8th, 2021




                                                                 Defendant
6-//J.*Mr                                         7-acsp/        Sherburne County Jail
                                                                 13880 Business Center Dr. N.W.
                                                                 Elk RiveE MN 55330

              .RUSSEI.I-tEOBANTETT
              ITOTAFY P{r8lJC   _   Mtr{r{EsoTA
              Itrfrm6ocrr$a Jrr,i:el
